DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 2/6/19.  It is noted that application is a continuation of 14/840,998 filed 8/31/15 (now US Patent No. 10,216,902) which claims benefit to provisional application number 62/044,271 filed 8/31/14.  Claims 1-20 are pending.  


Information Disclosure Statement
	Information disclosure statements dated 1/14/21 and 2/6/19 have been acknowledged and considered.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   Provisioning an interface from a plurality of reusable interface and route definitions based on a trend in patient condition and patterns generated by graph analytics with machine learning is not a mathematical concept, certain method of organizing human activity nor a mental process that could be practically performed in one’s heard or by pen and paper.  

The claims in the currently pending application are similar to those patented in the parent application (US Patent No. 10,216,902).  However, no obviousness-type double patenting rejection will be applied as the claims in the patented parent application do not anticipate or render obvious the currently pending claims.  Both teach provisioning a user interface from a plurality of reusable interface and route definitions.  However, the currently pending claims teach provisioning the interface based on a trend in patient condition associated with the patient parameters and patterns generated by graph analytics with machine learning.  The claims in US Patent No. 10,216,902 are directed to provisioning a user interface between the source system and the target system based on a suggested connection.  


The prior art discloses a healthcare semantic interoperability platform (Natoli; 2009/0080408).  
However Natoli disclose not expressly:  
provisioning, by executing an instruction using the at least one processor and based on a trend in patient condition associated with the patient parameters and patterns generated by graph analytics with machine learning, an interface between the first location and at least one remote system, the interface selected from a plurality of reusable interface and route definitions to translate and exchange data messages between the first location and the at least one remote system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	3/27/21